Citation Nr: 1622417	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-00 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for hepatitis C prior to February 26, 2013, and a rating in excess of 20 percent for hepatitis C from February 26, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from January 1977 to January 1988.  Other inactive duty is also reported.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issue by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO; a transcript of that hearing has been associated with the record.

The Veteran's claim had previously been remanded by the Board in December 2012 for further evidentiary development, to include scheduling the Veteran for a VA examination to assess the current nature and severity of his hepatitis C.  

The Board notes, that after the additional development was accomplished, by way of a March 2013 rating decision, the RO increased the Veteran's rating for hepatitis C to 20 percent, effective February 26, 2013.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during an appeal period following the assignment of the initial rating, "staged" rating may be assigned for separate periods of time based on the facts found).  Thus, the issue on appeal has been recharacterized to reflect the increased rating.

In addition, while the Veteran's rating has been increased, the Board notes that the increase does not represent the maximum benefit allowed by law, and when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to an increased rating for hepatitis C remains on appeal.

In June 2015, the claim was remanded again in order to obtain outstanding VA treatment records that were pertinent to the Veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The claim has now returned to the Board.

This appeal is processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is once again REMANDED to the agency of original jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, this case was last remanded in June 2015.  The AOJ obtained treatment records dated from December 2012 to July 2015 from Atlanta VA Medical Center; and obtained a VA examination in August 2015.  Apparently, a supplemental statement of the case (SSOC) was issued on October 1, 2015.  The Board notes, however, this document does not appear to be associated with the Veteran's Virtual VA file, or in the VBMS system.  Indeed, there is a tab for the October 2015 SSOC in VBMS; however there is no document in the folder.  This document must be obtained and associated with the record prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain any relevant VA treatment records that have not yet been associated with the Veteran's claims file.  The current record contains VA treatment records dated through August 14, 2015.  If the Veteran reports private treatment associated with this claim, such records must also be obtained.

2. The October 1, 2015 SSOC should be associated with the record.  The AOJ should review the record and ensure that all evidence addressed in the October 1, 2015 SSOC is on file (Virtual VA or VBMS).  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


